Title: To George Washington from George Read, 2 March 1778
From: Read, George
To: Washington, George



Sir,
Dover [Del.] March 2d 1778.

Your Favor of the 26th of February was handed to me by Capt. Lee, who was mistaken in his Representation, that there was no Law in the State to punish the harbouring of Deserters; such a Law was enacted in February 1777 upon your Recommendation, and the Mode of recovering the Penalties therein is both easy and expeditious. It may be said, and I think with Justice, that those Penalties are now too small, owing in some Degree to the rapid Depreciation of the Currency of the States, and you may rely on my laying this before the General Assembly, who undoubtedly will remedy the Defect. What may be the Numbers of Deserters among us, or the Conduct of the People generally towards them, I will not venture to say positively, but upon the best Information I have as yet obtained, I suspect the Representation made to

you is exaggerated; so far as this may extend to Capt. Lee, he is no otherwise chargeable than relying on the Information of some of the Military, that were here before him, who speak and act at Random.
Your Favors of the 18th and 22d Feby were delivered to me on the 28th by Co’l Blaine. I have ordered Copies of your inclosed Address to be made and circulated throughout the State, as we have no News-Paper printed within it.
At the first Meeting of the General Assembly I laid before them your Favor of the 19th of January recommending the Method of Draughting as the only effectual one to compleat their Battalion, but they have not adopted it, instead thereof they increased the Bounty to the Recruit, by adding forty five Dollars, and gave a Premium of thirty five more to the Officer. In this I learn the Members were very unanimous—could this have been done in November last, it might have answered the End, but I think it inadequate now. The Officers since this Vote have inlisted about fifty Persons. You had just Cause to express great Concern, that the Legislature here had not taken timely and effectual Means for raising their Quota of Troops, as you knew it had been specially required by Congress in their Resolutions of the 17th of October last; but neither those Resolves nor any others, passed since the Battle at Brandywine, were transmitted to us ’till the 10th of February last; all that were transmitted before fell into the Hands of the Enemy with our President, which I made known to Congress in November.
As to Cloathing I have Reason to believe we shall have a sufficiency for the beginning of the Campaign, including that taken from the wreck’d Schooner, which I mentioned to you in my last Letter, but my Intelligence from Congress, of the 12th of February, is “That they have lately purchased Cloathing to a very great Amount at Boston &c. and the Battalion will be furnished by the Clothier-General.” I doubt the Fact and know well that such Accounts have fatal Effects lulling the People at large, who are inclined to credit every Thing of the Sort, into Inaction; so it hath frequently happened as to the Numbers of your Army.
Your Excellency could not be supposed to know of the Interruption given by the Military to the Election of Representatives, mentioned in my last, as the Corp who occasioned it were raised and have continued under the immediate Direction of Congress; had it been otherwise, I should have explained the Conduct to you. An Election hath been ordered at this Meeting, and this is the Day for the holding it. I have Hopes we shall do better—Believe me, Sir, I feel for your Situation, it is a delicate one; and I well know that you have not that Support which

it is our (the Middle States I mean) Duty and Interest to afford You, however, I shall use my best Endeavours in this small Department to further it, and I am with great Esteem and Respect Your most obedt Servt

Geo: Read

